Appeal by the defendant from a judgment of the Supreme Court, Kings County (Harkavy, J.), rendered June 19, 1995, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, attempted robbery in the first degree, attempted robbery in the second degree, attempted grand larceny in the fourth degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to adduce legally sufficient proof of his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The victims testified that on September 20, 1994, four men, including one man wearing a purple, hooded sweatshirt and dark sunglasses, robbed and assaulted the victims on a Manhattan-bound subway train. The man in purple ran out of the subway car, up the station stairs, and past five police offic*516ers, to the street. Within a minute the defendant was arrested, wearing a purple, hooded sweatshirt and carrying dark sunglasses. From the moment the man in purple ran up the station stairs until the time he was arrested, the arresting officer never lost sight of him. This evidence was legally sufficient to support the jury’s determination.
The defendant’s remaining contention is without merit. Bracken, J. P., Rosenblatt, Thompson and Krausman, JJ., concur.